Citation Nr: 0113754	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-14 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans (VA) compensation benefits in the 
calculated amount of $1,246. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from October 1961 to 
November 1981.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 1999 decision 
by the Committee on Waivers and Compromises (hereinafter 
Committee) of the Nashville, Tennessee, VA Regional Office 
(hereinafter RO).  In February 2001, a hearing was held at 
the RO before the Board Member signing this document, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991 & Supp. 2000).   

At his personal hearing in February 2001, the veteran 
indicated that he wanted to ask for a "100 percent 
disability."  The Board is not clear on what basis the 
veteran is claiming such entitlement; however, it is referred 
to the RO for appropriate development.


FINDINGS OF FACT

1.  By rating action dated in June 1999, the RO established 
entitlement to a 10 percent rating for service-connected 
residuals of peptic ulcer disease effective from September 
15, 1998; by award letter dated in that month, the veteran 
was notified that pursuant to this grant, the veteran would 
be awarded $95 of monthly VA compensation benefits effective 
from October 1, 1998, and $96 monthly effective from December 
1, 1998.

2.  Attached to the June 1999 award letter was a VA Form 21-
8764, which informed the veteran that his VA compensation was 
affected by receipt of armed forces retirement pay unless it 
had been reduced because of disability compensation.  

3.  At the time of the grant of the 10 percent rating for 
residuals of a peptic ulcer, the veteran was in receipt of 
retirement pay based on his service as a member of the Armed 
Forces. 

4.  By letter dated in July 1999, the RO informed the veteran 
that it proposed to withhold his VA compensation from October 
1, 1998, until July 1, 1999, due to the failure of the RO to 
withhold military retirement pay; this was ultimately 
accomplished, creating an overpayment of $1,246, and the 
veteran was notified of this overpayment by letter dated in 
November 1999.   

5.  The veteran's most current Financial Status Report (FSR) 
received in April 2000 reflected combined monthly net income 
of $2,638.81, total monthly expenses of $2,863.43; $2,445 of 
cash in the bank and total assets worth $12,765. 

6.  The veteran was free from fraud, misrepresentation or bad 
faith in the creation of the overpayment in question. 

7.  VA was somewhat at fault in the creation of the 
overpayment, but the veteran was likewise at fault in its 
creation by accepting the VA compensation benefits and 
military retirement pay concurrently when he had notice that 
he would not be entitled to concurrent payment.

8.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment would result in unjust 
enrichment of the veteran, inasmuch as he accepted benefits 
to which he was not entitled.

9.  Repayment of the debt would not deprive the veteran of 
the basic necessities of life, or otherwise defeat the 
purpose of the VA disability compensation program.


CONCLUSION OF LAW

The veteran was free from fraud, misrepresentation, and bad 
faith in the creation of the overpayment; however, recovery 
of the overpayment of VA compensation benefits in the amount 
of $1,246 would not be against the principles of equity and 
good conscience.  Thus, recovery of the overpayment is not 
waived.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, any veteran entitled to receive retirement pay 
based on service as a member of the Armed Forces may not 
receive such pay concurrently with benefits payable under 
laws administered by VA.  38 C.F.R. § 3.750(a) (2000).

With the above legal criteria in mind, the pertinent facts 
and procedural history will be summarized.  By rating action 
dated in June 1999, the RO established entitlement to a 10 
percent rating for service-connected residuals of peptic 
ulcer disease effective from September 15, 1998.  Service 
connection had been in effect for this, and other 
disabilities, at a noncompensable rating effective from 1981, 
and this was the first compensable rating assigned for a 
service-connected disability. 

By award letter dated later in June 1999, the veteran was 
notified that pursuant to this grant, he would be awarded $95 
of monthly VA compensation benefits effective from October 1, 
1998, and $96 monthly effective from December 1, 1998.  
Significantly, attached to the June 1999 award letter was a 
VA Form 21-8764, which informed the veteran that his VA 
compensation was affected by receipt of armed forces 
retirement pay unless it had been reduced because of 
disability compensation.  In this regard, the veteran had 
reported on a VA Form 21-526e received in December 1981 
shortly after his separation from service that he was to 
receive retired pay from the Armed Forces. 

By letter dated in July 1999, the RO informed the veteran 
that it proposed to withhold his VA compensation from October 
1, 1998, until July 1, 1999, due to the failure of the RO to 
withhold military retirement pay.  This action was ultimately 
accomplished, creating an overpayment $1,246, of which the 
veteran was notified by letter dated in November 1999.  
Following a request for waiver of this debt received from the 
veteran, the Committee issued a decision in December 1999.  
The Committee did not find fraud, misrepresentation, or bad 
faith on the part of the veteran with respect to creation of 
the overpayment at issue.  The Board, after an independent 
review of the record, concurs with this determination.  
Therefore, waiver is not precluded under the provisions set 
forth in 38 U.S.C.A. § 5302(a) (West 1991).  However, to 
dispose of this matter on appeal, the Board must determine 
whether the recovery of the overpayment would be against the 
principles of equity and good conscience, thereby permitting 
waiver under 38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2000 
and 38 C.F.R. §§ 1.963(a), 1.965(a) (2000).

The controlling legal criteria provide that the standard of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (2000).  In making 
such a determination, consideration will be given to elements 
which include the degree of fault of the debtor; a balancing 
of fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended.  38 U.S.C.A. § 5302 (West 1991 & Supp. 1999); 38 
C.F.R. § 1.965 (2000).

As indicated above, and contended by the veteran and in 
written argument and oral testimony, at the time of the grant 
of the 10 percent rating for service-connected residuals of 
peptic ulcer disease, there was evidence of record indicating 
the veteran was in receipt of military retirement benefits.  
See VA Form 21-526e received in December 1981.  As such, the 
Board concedes that VA bears some of the fault in the 
creation of this debt, in that a thorough review of the 
record at the time of the June 1999 rating decision and 
contemporaneous contact with the Defense Finance and 
Accounting Service could have prevented the overpayment.  On 
the other hand, accompanying the notice of award of 
compensation to the veteran was a document informing him that 
he was not entitled to concurrent payment of military 
retirement benefits and VA compensation by way of the VA Form 
21-8764 attached to the June 1999 award letter.  Moreover, 
there is nothing of record from the veteran or his 
representative disputing the fact that he was aware that he 
was in receipt of retirement benefits at the time of the 
award in question. 

In light of the facts as summarized above, the Board finds 
that the veteran was not without fault in the creation of the 
overpayment of compensation and, thus, that both the VA and 
the veteran share fault in the creation of the indebtedness 
at issue.  As such, the actions (or inaction) by VA in 
creation of the debt did not amount to sole administrative 
error.  The controlling legal authority provides that sole 
administrative error connotes a situation in which a claimant 
neither had knowledge of nor should have been aware of the 
erroneous award.  Further, neither the claimant's actions nor 
his failure to act must have contributed to payment pursuant 
to the erroneous award.  38 U.S.C.A. § 5112(b)(9)(10) (West 
1991); 38 C.F.R. § 3.500(b)(2) (2000).  As the veteran knew 
or should have known that he was not entitled to the full 
amount of the VA compensation benefits in light of his 
military retirement, the Board finds that the erroneous award 
in question did not occur without his knowledge and that the 
indebtedness at issue was not created solely as a result of 
administrative error. 

With regard to the elements of equity and good conscience, 
the Board again concedes that VA was at fault in creation of 
this debt; however, the veteran was also at fault for 
accepting benefits when he knew, or at least should have 
known, that he was not entitled to the full amount issued.  
Accordingly, the Board finds that the element of fault is not 
a significant positive or negative factor in this case as the 
veteran's fault and VA's fault in the creation of this debt 
are in a state of substantial counterbalance.

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities.  The veteran's most current Financial Status 
Report (FSR) received in April 2000 reflected combined 
monthly net income of $2,638.81, total monthly expenses of 
$2,863.43; $2,445 of cash in the bank and total assets worth 
$12,765.  The Board is cognizant of the fact that the veteran 
is reporting an excess of monthly expenses over income.  
However, the reported cash in the bank exceeds that of the 
overpayment in question, and some of the reported expenses 
appear to be inflated.  In light of these factors, the Board 
finds that the recovery of the overpayment would not result 
in undue financial hardship on the veteran and deprive him of 
the basic necessities of life.

A review of the other elements pertaining to the principles 
of equity and good conscience, as set forth by 38 C.F.R. § 
1.965(a) (2000), does not persuade the Board that the 
Government should forego its right to collection of the 
indebtedness in this instance.  The Board finds that recovery 
of the overpayment would not defeat the purpose of the VA 
compensation program, which is intended to provide financial 
support to disabled veterans, but is not to be paid 
concurrently with retirement pay based on service as a member 
of the Armed Forces.  See 38 C.F.R. § 3.750(a) (2000).  
Similarly, failure to recover the overpayment would result in 
unjust enrichment, since the veteran was paid both retirement 
benefits and VA disability compensation concurrently.  
Additionally, there is no evidence that the veteran 
relinquished a valuable right or incurred any legal 
obligations resulting from reliance on VA benefits.

In short, the facts of this case do not demonstrate that 
recovery of the overpayment would be against the principles 
of equity and good conscience.  38 C.F.R. §§ 1.963, 1.965 
(2000).  Thus, the Board concludes that a waiver of recovery 
of the overpayment of VA compensation benefits at issue in 
this appeal is not warranted.  In reaching the above 
conclusions, the Board finds that the evidence of record is 
not so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107 (West 1991).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
the Board has considered whether the case should be remanded 
for compliance with the notice and duty to assist provisions 
contained in the new law.  However, the veteran has been 
apprised of the law and regulations applicable to his claim, 
and, most importantly, he was informed by a June 1999 letter 
that his VA compensation was affected by receipt of armed 
forces retirement pay.  In addition, the RO secured a recent 
Financial Status Report used to determine the veteran's 
ability to repay the overpayment.  Thus, the Board determined 
that the RO has complied with the notice and duty to assist 
provisions contained in the new law, and that it would not be 
prejudicial to the veteran to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).


ORDER

The appeal is denied in its entirety.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

